Exhibit Nissan AutoLease Trust2008-A Monthly Servicer'sReport for the monthofOctober Collection Period Start 1-Oct-08 Distribution Date 17-Nov-08 Collection Period End 31-Oct-08 30/360 Days 30 Beg. of Interest Period 15-Oct-08 Actual/360 Days 33 End of Interest Period 17-Nov-08 SUMMARY Coupon Rate Initial Balance Beginning Balance Ending Balance Pool Factor Total Portfolio 550,081,594.75 495,057,171.68 486,083,006.15 0.8836562 Total Securities 550,081,594.75 495,057,171.68 486,083,006.15 0.8836562 Class A-1 Notes 2.814500 % 77,100,000.00 22,075,576.93 13,101,411.40 0.1699275 Class A-2a Notes 4.270000 % 98,000,000.00 98,000,000.00 98,000,000.00 1.0000000 Class A-2b Notes 6.137500 % 75,000,000.00 75,000,000.00 75,000,000.00 1.0000000 Class A-3a Notes 5.140000 % 155,000,000.00 155,000,000.00 155,000,000.00 1.0000000 Class A-3b Notes 6.787500 % 70,000,000.00 70,000,000.00 70,000,000.00 1.0000000 Class A-4 Notes 5.560000 % 22,724,000.00 0.00 0.00 0.0000000 Certificates and Residual Interest 0.000000 % 52,257,594.75 74,981,594.75 74,981,594.75 1.4348459 Principal Payment Due Interest Payment Principal per $1000 Face Amount Interest per $1000 Face Amount Class A-1 Notes 8,974,165.53 56,954.07 116.3964401 0.7387039 Class A-2a Notes 0.00 348,716.67 0.0000000 3.5583334 Class A-2b Notes 0.00 421,953.13 0.0000000 5.6260417 Class A-3a Notes 0.00 663,916.67 0.0000000 4.2833334 Class A-3b Notes 0.00 435,531.25 0.0000000 6.2218750 Class A-4 Notes 0.00 0.00 0.0000000 0.0000000 Certificates 0.00 0.00 0.0000000 0.0000000 Total Securities 8,974,165.53 1,927,071.79 I. COLLECTIONS Lease Payments: ( Lease SUBI) Monthly Principal 7,250,258.11 Monthly Interest 2,837,043.34 Total Monthly Payments 10,087,301.45 Interest Rate Cap Payments 0.00 Advances: Aggregate Monthly Payment Advances 473,442.95 Aggregate Sales Proceeds Advance 209,409.48 Total Advances 682,852.43 Vehicle Disposition Proceeds: Reallocation Payments 777,901.47 Repurchase Payments 18,368.51 Net Auction Proceeds 0.00 Recoveries 0.00 Net Liquidation Proceeds 1,171,071.22 Excess Wear and Tear and Excess Mileage 1,286.00 Remaining Payoffs 0.00 Net Insurance Proceeds 411,981.14 Residual Value Surplus 4,257.84 Total Collections 13,155,020.06 Page 5 of 9 Exhibit Nissan AutoLease Trust2008-A Monthly Servicer'sReport for the monthofOctober II. COLLATERAL POOL BALANCE DATA Number Book Amount Discount Rate Securitization Value PoolBalance - Beginning of Period 24,975 555,213,073.06 9.25000 % 495,057,171.68 Total Depreciation Received (8,099,919.32 ) (6,174,316.88 ) Principal Amount of Gross Losses (64 ) (1,454,295.77 ) (1,335,393.39 ) Repurchase / Reallocation (1 ) (19,942.88 ) (18,368.51 ) Early Terminations (7 ) (147,729.81 ) (140,171.51 ) Scheduled Terminations (69 ) (1,391,238.57 ) (1,305,915.24 ) PoolBalance - End of Period 24,834 544,099,946.71 9.25000 % 486,083,006.15 III. DISTRIBUTIONS Total Collections 13,155,020.06 Reserve Amounts Available for Distribution 0.00 Total Available for Distribution 13,155,020.06 1. Net Swap Payment/Receipts (245,808.33 ) 2. Amounts due Indenture Trustee as Compensation or Indemnity 0.00 3. Reimbursement of Payment Advance 489,689.20 4. Reimbursement of Sales Proceeds Advance 184,815.84 5. Servicing Fee: Servicing Fee Due 412,547.64 Servicing Fee Paid 412,547.64 Servicing Fee Shortfall 0.00 Total Trustee, Advances and Servicing Fee Paid 841,244.35 6. Interest: Class A-1 Notes Monthly Interest Class A-1 Notes Interest Carryover Shortfall 0.00 Class A-1 Notes Interest on Interest Carryover Shortfall 0.00 Class A-1 Notes Monthly Available Interest Distribution Amount 56,954.07 Class A-1 Notes Monthly Interest Paid 56,954.07 Chg in Class A-1 Notes Int. Carryover Shortfall 0.00 Class A-2a Notes Monthly Interest Class A-2a Notes Interest Carryover Shortfall 0.00 Class A-2a Notes Interest on Interest Carryover Shortfall 0.00 Class A-2a Notes Monthly Available Interest Distribution Amount 348,716.67 Class A-2a Notes Monthly Interest Paid 348,716.67 Chg in Class A-2a Notes Int. Carryover Shortfall 0.00 Class A-2b Notes Monthly Interest Class A-2b Notes Interest Carryover Shortfall 0.00 Class A-2b Notes Interest on Interest Carryover Shortfall 0.00 Class A-2b Notes Monthly Available Interest Distribution Amount 421,953.13 Class A-2b Notes Monthly Interest Paid 421,953.13 Chg in Class A-2b Notes Int. Carryover Shortfall 0.00 Class A-3a Notes Monthly Interest Class A-3a Notes Interest Carryover Shortfall 0.00 Class A-3a Notes Interest on Interest Carryover Shortfall 0.00 Class A-3a Notes Monthly Available Interest Distribution Amount 663,916.67 Class A-3a Notes Monthly Interest Paid 663,916.67 Chg in Class A-3a Notes Int. Carryover Shortfall 0.00 Class A-3b Notes Monthly Interest Class A-3b Notes Interest Carryover Shortfall 0.00 Class A-3b Notes Interest on Interest Carryover Shortfall 0.00 Class A-3b Notes Monthly Available Interest Distribution Amount 435,531.25 Class A-3b Notes Monthly Interest Paid 435,531.25 Chg in Class A-3b Notes Int. Carryover Shortfall 0.00 Page 6 of 9 Exhibit Nissan AutoLease Trust2008-A Monthly Servicer'sReport for the monthofOctober Class A-4 Notes Monthly Interest Class A-4 Notes Interest Carryover Shortfall 0.00 Class A-4 Notes Interest on Interest Carryover Shortfall 0.00 Class A-4 Notes Monthly Available Interest Distribution Amount 0.00 Class A-4 Notes Monthly Interest Paid 0.00 Chg in Class A-4 Notes Int. Carryover Shortfall 0.00 Certificate Monthly Interest Certificate Interest Carryover Shortfall 0.00 Certificate Interest on Interest Carryover Shortfall 0.00 Certificate Monthly Available Interest Distribution Amount 0.00 Certificate Monthly Interest Paid 0.00 Chg in Certificate Int. Carryover Shortfall 0.00 Total Note and Certificate Monthly Interest Total Note and Certificate Monthly Interest Due 1,927,071.79 Total Note and Certificate Monthly Interest Paid 1,927,071.79 Total Note and Certificate Interest Carryover Shortfall 0.00 Chg in Total Note and Certificate Int. Carryover Shortfall 0.00 Total Available for Principal Distribution 10,386,703.92 7.Total Monthly Principal Paid on the Notes Total Monthly Principal Paid on the Class A Notes 8,974,165.53 Total Class A Noteholders' Principal Carryover Shortfall 0.00 Total Class A Noteholders' Principal Distributable Amount 8,974,165.53 Chg in Total Class A Noteholders' Principal Carryover Shortfall 0.00 8. Total Monthly Principal Paid on the Certificates 0.00 Total Certificateholders' Principal Carryover Shortfall 0.00 Total Certificateholders' Principal Distributable Amount 0.00 Chg in Total Certificateholders' Principal Carryover Shortfall 0.00 Remaining Available Collections 1,412,538.39 Page 7 of 9 Exhibit Nissan AutoLease Trust2008-A Monthly Servicer'sReport for the monthofOctober IV. RESERVE ACCOUNT Initial Reserve Account Amount 1,375,203.99 Required Reserve Account Amount 49,512,447.84 Beginning Reserve Account Balance 25,102,136.28 Additional Cash Infusion 0.00 Reinvestment Income for the Period 77,267.48 Reserve Fund Available for Distribution 25,179,403.76 Reserve Fund Draw Amount 0.00 Deposit of Remaining Available Collections 1,412,538.39 Gross Reserve Account Balance 26,591,942.15 Remaining Available Collections Released to Seller 0.00 Ending Reserve Account Balance 26,591,942.15 V. POOL STATISTICS Weighted Average Remaining Maturity 21.85 Monthly Prepayment Speed 52 % Lifetime Prepayment Speed 60 % $ units Recoveries of Defaulted and Casualty Receivables 861,082.33 Securitization Value of Defaulted Receivables and Casualty Receivables 1,335,393.39 64 Aggregate Defaulted and Casualty Gain (Loss) (474,311.06 ) Pool Balance at Beginning of Collection Period 495,057,171.68 Net Loss Ratio -0.0958 % Cumulative Net Losses for all Periods 0.4058 % 2,232,089.24 Delinquent Receivables: Amount Number 31-60 Days Delinquent 6,762,650.35 334 61-90 Days Delinquent 2,128,523.22 103 91-120+ Days Delinquent 752,947.14 37 Total Delinquent Receivables: 9,644,120.71 474 60+ Days Delinquencies as Percentage of Receivables 0.58 % Aggregate Sales Performance of Auctioned Vehicles $ units Sales Proceeds 347,483.00 24 Securitization Value 464,301.41 Aggregate Residual Gain (Loss) (116,818.41 ) Cumulative Sales Performance of Auctioned Vehicles $ units Cumulative Sales Proceeds 2,433,471.24 147 Cumulative Securitization Value 3,098,168.05 Cumulative Residual Gain (Loss) (664,696.81 ) VI. RECONCILIATION OF ADVANCES Beginning Balance of Residual Advance 439,711.03 Reimbursement of Outstanding Advance 184,815.84 Additional Advances for current period 209,409.48 Ending Balance of Residual Advance 464,304.67 Beginning Balance of Payment Advance 1,367,865.67 Reimbursement of Outstanding Payment Advance 489,689.20 Additional Payment Advances for current period 473,442.95 Ending Balance of Payment Advance 1,351,619.42 Page 8 of 9 Exhibit Nissan AutoLease Trust2008-A Monthly Servicer'sReport for the monthofOctober VII. STATEMENTS TO NOTEHOLDERS 1. Has there been any material change in practices with respect to charge- offs, collection and management of delinquent Leases, and the effect of any grace period, re-aging, re-structuring, partial payments or other practices on delinquency and loss experience? No 2. Have there been any material modifications, extensions or waivers to Lease terms, fees, penalties or payments during the Collection Period? No 3. Have there been any material breaches of representations, warranties or covenants contained in the Leases? No 4. Has there been any new issuance of notes or other securities backed by the SUBI Assets? No 5. Has there been any material additions, removals, substitutions or repurchases of SUBI Assets? No 6. Has there been any material change in the underwriting, origination or acquisition of Leases? No Page 9 of
